Case 1:18-cr-20613-JEM Document 43 Entered on FLSD Docket 01/22/2019 Page 1 of 1




                        UN ITED STA TES D ISTRICT COU RT FO R TH E
                             SO UTHERN DISTRICT OF FLOR ID A

                  C ase Num ber:I8-ZO6I3-CR -M A R TIN E Z/O TA ZO -REY ES

 UN ITED STA TES OF A M ERICA ,

        Plaintiff,
 VS.

 SAM U EL BA PTISTE,

        Defendant.


                O R D ER G R AN TIN G UN O PPO SED M O TIO N TO EX TEN D
                              PR ETRIA L M O TIO N DEA D LINE

        TH IS M ATTER cam e before the Court upon D efendant Sam uel Baptiste's Unopposed

 MotiontoExtendPretrialMotionDeadlineLECFNo.421. TheCourthavingreviewedthemotion
 and otherw ise being fully advised. ltis

        O R DER ED AN D A DJU D G ED thattheU nopposed M otionto ExtendD eadlineforpretrial

 MotionsLECF No.421isGRANTED.ThedeadlineforthetilingofpretrialmotionsisM onday.
 February 25.2019.

        DO NE A N D O R DER ED in Cham bersatM iam i,Florida,this      day ofJanuary,2019.



                                                          (

                                                 JO S .M R TINEZ
                                                 1.
                                                  1N 1 D STA TES D1 TR ICT JUD G E


 Copiesprovided to:
 M agistrate Judgeotazo-Reyes
 A 11CounselO fRecord
